Rebeca C. Martinez, Justice, dissenting.
Because relator has failed to meet its burden to establish an abuse of discretion by the trial court and an inadequate remedy by appeal, I dissent from the majority's opinion and order requiring the trial court to vacate the relevant portion of its order directing relator to designate one or more individuals to testify about certain matters that relator alleges encompass trade secret information. See In re Prudential Ins. Co. of Am. , 148 S.W.3d 124, 136 (Tex. 2004) (orig. proceeding).